DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TAMMY FAIRMAN,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2940

                              [March 28, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Anne
Scherer, Judge; L.T. Case No. 13-016338CF10A.

  Tammy Fairman, Brooksville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and GROSS, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.